          Case 2:20-cv-00967-JDW Document 4 Filed 03/24/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOUREY NEWELL, individually and on                  :
 behalf of a class of all persons and entities       :
 similarly situated,                                 :
                                                     :
        Plaintiff,                                   : Case No. 20-967
                                                     :
                 v.                                  :
                                                     : CLASS ACTION
 STRATEGIC ADMINISTRATION GROUP,                     :
 INC.                                                :
      Defendant.                                     :
                                                     :
                                                     :
                                                     :
                                                     :


                                       ENTRY OF APPEARANCE

       Kindly enter the appearance of F Brenden Coller as counsel for Defendant Strategic

Administration Group, Inc., in the above-captioned matter.



Dated: March 24, 2020                            COZEN O’CONNOR



                                                 __________________________________
                                                 F Brenden Coller
                                                 One Liberty Place, Suite 2800
                                                 1650 Market Street
                                                 Philadelphia, PA 19103
                                                 (215) 665-5518
                                                 bcoller@cozen.com
                                                 Attorney for Defendant
                                                 Strategic Administration Group, Inc.
         Case 2:20-cv-00967-JDW Document 4 Filed 03/24/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Entry of Appearance was served on all

counsel of record via ECF.



Dated: March 24, 2020                       COZEN O’CONNOR



                                            ________________________________
                                            F Brenden Coller
                                            One Liberty Place, Suite 2800
                                            1650 Market Street
                                            Philadelphia, PA 19103
                                            (215) 665-5518
                                            bcoller@cozen.com

                                            Attorney for Defendants
                                            Strategic Administration Group, Inc.
